DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/25/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-3 and 5-11 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Telegdy et al. (“Involvement of neurotransmitters in the action of apelin-13 on passive avoidance learning in mice”, Peptides, 39 (2013), 171-174; cited in IDS) and Maze et al. (US20130084299).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Telegdy et al.  teaches apelin-13 improving cognition in mice 5 days after surgery to brain under sodium pentobarbital anesthesia and apelin-13 improving learning and 
Maze et al. teaches method, uses and agents for preventing or reducing cognitive decline in a patient following a planned inflammatory trigger. Such planned inflammatory trigger can be a surgical procedure or chemotherapy. The invention further provides methods, uses and agents for reducing cognitive decline in a patient with a cognitive disorder, wherein said patient has been exposed to an inflammatory trigger. Pharmaceutical compositions and kits are also provided (abstract). An impairment of cognition has also been shown to develop as a consequence of surgery (Moller et al, 1998). Termed post-operative cognitive dysfunction (POCD), it features disturbance of memory, attention, consciousness, information processing and sleep-wake cycle, leading to postoperative morbidity and mortality. The precise pathogenesis of POCD is not known and may involve perioperative as well as patient-related factors (Newman et al, 2007); general anesthetics have been implicated, as animal studies suggest that anesthetic-induced changes in the brain outlast the elimination of anaesthetic agents from the body (Putterer et al, 2004) and are capable of producing long-lasting cognitive dysfunction under certain circumstances (page 1, [0003-0004]). In a first aspect, the present invention provides a method for preventing or reducing cognitive decline in a patient following a planned inflammatory trigger in said patient, the method comprising administering a therapeutically effective amount of a Tumour Necrosis Factor alpha (TNFa) antagonist to said patient. In a second aspect, the present invention provides for the use of a therapeutically effective amount of a Tumour Necrosis Factor alpha (TNFa) antagonist in the manufacture of a medicament preventing or reducing cognitive decline in a patient following a planned inflammatory trigger in said patient, wherein the agent comprises a therapeutically effective amount of a Tumour Necrosis Factor alpha (TNFa) antagonist (page 1, [0008-0010]). The present invention is considered to be particularly useful when administered before, during or immediately following surgery (page 1, [0015]). The diagnosis of POCD may be aided by neuropsychological testing. In general, the presence of POCD may be suspected when memory loss is greater than expected under normal situations. At present, there are no specific cognitive sets for successful POCD diagnosis; generally multiple neurocognitive assessments are made before reaching a diagnosis (Newman S et al, Anesthesiology 2007, 106(3): 572-90). It is envisaged that the symptoms of POCD may include memory loss, memory impairment, concentration impairment, delirium, dementia, and/or sickness behaviour (page 2, [0016-0017]). It is envisaged that the patient, while potentially not already having been diagnosed with a cognitive disorder, may be at risk of developing a cognitive disorder. Thus, the present invention may also be beneficial to patients who are at risk of developing a cognitive disorder. Such patients may include the elderly or individuals who have a familial history of such disorders. In an embodiment of the methods of the present invention, the methods may further comprise administering a therapeutically effective amount of an Interleukin 1 (IL-1) antagonist to said patient (page 3. [0030-0031]). In embodiments of the invention relating to preventing or reducing cognitive decline following a planned inflammatory trigger, the TNF a the TNFa antagonist may be administered, or may be for administration, between 0 seconds (i.e. immediately after completion of the surgical procedure) up to 1 day after completion of the surgical procedure. It is envisaged that patients who may benefit from the aspects of the invention relating to POCD may have, or be at risk of developing, delirium, Alzheimer's Disease, multiple sclerosis, stroke, Parkinson's Disease, Huntington's Disease, dementia, In any aspect of the invention the patient may be a mammal. Such mammal may be a domestic pet (such as a dog or cat), a farm animal (such as a cow, pig, sheep, goat or buffalo), a sport animal (such as a horse) or a laboratory animal (such as a mouse, rat, rabbit, guinea pig, gerbil, hamster, monkey or ape). It is preferred that the patient is a human (page 4, [0049-0053]). It is envisaged that the surgical procedure in any aspect of the invention, may be a cardiothoracic, an orthopaedic, a neurological, a vascular, a plastic & reconstructive, a gynaecological, an obstetric, a urological, a general, a head & neck, an ear, nose & throat (ENT), a isoflurane (page 10, [0110]). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Telegdy et al.   is that Telegdy et al.  do not expressly teach common procedure in dependent claims 2-11. This deficiency in Telegdy et al.  is cured by the teachings of Maze et al.

The difference between the instant application and Maze et al. is that Maze et al.   do not expressly teach apelin-13. This deficiency in Maze et al.  is cured by the teachings of Telegdy et al.   

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Maze et al., and produce the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maze et al., as suggested by Telegdy et al, and produce the instant invention.

In the invention of Telegdy et al., one of ordinary skill in the art would have been motivated to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under under general anesthesia with isoflurane because these are general knowledge or procedure for treating post-operative cognitive dysfunctions from surgery as suggested by Maze et al. Therefore, it is obvious for one of ordinary skill in the art to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under general anesthesia with isoflurane and produce instant claimed invention with reasonable expectation of success.

In the invention of Maze et al, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative cognitive dysfunction   cognitive dysfunction. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Since Telegdy et al. teaching apelin-13 improving cognition in mice 5 days after surgery to brain, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative (read on perioperative) cognitive dysfunction and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Apelin-13 exerts antidepressant-like and recognition memory improving activities in stressed rates”, European Neuropsychopharmacology, 26, 420-430, 01/28/2016; cited in IDS) in view of Maze et al. (US20130084299).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Li et al. teaches apelin-13 improving cognition in mice after surgery to brain under sodium pentobarbital anesthesia and apelin-13 improving learning and memory consolidation in passive avoidance learning (abstract, chapter 2.2, 2.4, 3.2, Fig. 3; page 428).
Maze et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Li et al. is that Li et al. do not expressly teach common procedure in dependent claims 2-11. This deficiency in Li et al. is cured by the teachings of Maze et al.

The difference between the instant application and Maze et al. is that Maze et al.   do not expressly teach apelin-13. This deficiency in Maze et al.  is cured by the teachings of Li et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Maze et al., and produce the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maze et al., as suggested by Li et al., and produce the instant invention.

In the invention of Li et al., one of ordinary skill in the art would have been motivated to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under under general anesthesia with isoflurane because these are general knowledge or procedure for treating post-operative cognitive dysfunctions from surgery as suggested by Maze et al. Therefore, it is obvious for one of ordinary skill in the art to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under general anesthesia with isoflurane and produce instant claimed invention with reasonable expectation of success.

In the invention of Maze et al, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative (read on perioperative)  cognitive dysfunction. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Since Li et al. teaching apelin-13 improving cognition in mice 5 days after surgery to brain, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative (perioperative)  cognitive dysfunction and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Telegdy and Maze, and all the arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. Firstly, Perioperative: Literally, around (the time of) surgery. More specifically, the period of time extending from when the patient goes into the hospital, clinic, or doctor's office for surgery until In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the above 103 rejections, Telegdy et al.  is relied on for teaching apelin-13 improving cognition in mice 5 days after surgery to brain under sodium pentobarbital anesthesia and apelin-13 improving learning and memory consolidation in passive avoidance learning; and Maze is relied on for teaching treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under under general anesthesia with isoflurane because these are general knowledge or procedure for treating post-operative cognitive dysfunctions from surgery; thus, , it is obvious for one of ordinary skill in the art to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under general anesthesia with isoflurane and produce instant claimed invention with reasonable expectation of success. In the invention of Maze et al, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative cognitive dysfunction because this is simple substitution of one known active agent for another for treating post-operative cognitive dysfunction. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain  cognitive dysfunction and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.

Applicants argue that LI and Maze, and all the arguments are incorporated herein by reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the above 103 rejections, Li  is relied on apelin-13 improving cognition in mice after surgery to brain under sodium pentobarbital anesthesia and apelin-13 improving learning and memory consolidation in passive avoidance learning and Maze is relied on for teaching treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition, administration of apelin-13 perioperatively (before, during or after surgery) in surgery such as nose, ear and throat under under general anesthesia with isoflurane because these are general knowledge or procedure for treating post-operative cognitive dysfunctions from surgery; thus, it is obvious for one of ordinary skill in the art to use apelin-13 to treat subject is determined to be at risk for post-operative cognitive dysfunction, subject is diagnosed with or indicated to have impairment in cognition,  cognitive dysfunction because this is simple substitution of one known active agent for another for treating post-operative cognitive dysfunction. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Since Li et al. teaching apelin-13 improving cognition in mice 5 days after surgery to brain, it is obvious for one of ordinary skill in the art to replace apelin-13 for TNFa antagonist to treat post-operative cognitive dysfunction and produce instant claimed invention with reasonable expectation of success. Both apelin-13 and TNFa antagonist are known active agent for treating post-operative cognitive dysfunction, therefore, it is obvious to replace one for another. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.



Conclusion
No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIANFENG SONG/Primary Examiner, Art Unit 1613